Citation Nr: 1742325	
Decision Date: 09/26/17    Archive Date: 10/04/17

DOCKET NO.  15-29 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Fitzgerald, Associate Counsel


INTRODUCTION

The Veteran had active duty from April 1965 to April 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record, in addition to the Veteran's Virtual VA paperless claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

A bilateral hearing loss disability was not manifested during active service or within one year of separation and is not related to service.


CONCLUSION OF LAW

A bilateral hearing loss disability was not incurred in or aggravated by service and an organic disease of the nervous system may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the Veteran's claims.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

Notably, the Veteran submitted a signed VCAA Notice Response in May 2011, in which he stated that there was no other information or evidence to give VA to support his claim. 

Additionally, the Veteran has not raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

The Board finds the duties to notify and assist have been met, all due process concerns have been satisfied, and the appeal may be considered on the merits

II. Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

In addition, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including organic diseases of the nervous system (such as sensorineural hearing loss), are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307 (a), 3.309(a).

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 CFR 3.303 (b)

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

In evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source. Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159 (a); Layno v. Brown, 6 Vet. App. 465, 470 (1994) (providing that a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the medical issue is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

If the evidence is competent, the Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this regard, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995).

The determination of whether a veteran has a disability based on hearing loss is governed by 38 C.F.R. § 3.385.  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385.

The Veteran's whispered voice hearing acuity was 15/15 in each ear, as reported in May 1965 service treatment records (STR).  The Veteran's April 1967 service separation examination reflected that his whispered voice hearing acuity was 15/15 in each ear, and his ears were determined to be generally normal.  He denied a history of ear trouble.

The earliest medical records in the claim file regarding hearing loss appear in July 2011 VA treatment records.  These records reflect that the Veteran came in with complaints of difficulty hearing, which he stated had progressively worsened over the last five years.  After a hearing test, the examiner determined that the Veteran had bilateral sensorineural hearing loss.  The etiology of the hearing loss was not discussed.

The Veteran was afforded a VA examination in September 2012.  The Veteran reported that he was a gun trailer and a storekeeper during service, and was exposed to a lot of gun training.  He also reported that he flew home by way of two cargo plane flights, which resulted in pressure in his ears for a few days.  He reported that no hearing protection was used in service.  Following service, the Veteran worked for the U.S. Forestry Service for about 16 years performing carpentry work and working with saws.  He reported that he did not use hearing protection.  Then, the Veteran worked in maintenance, dealing with air condition and chiller equipment, followed by jobs in property management, where he was exposed to minimal noise exposure.  The Veteran also reported that he regularly hunted for about 10-12 years, from the late 1960's to the 1970's.  He also reported woodworking, and stated that he did not begin using hearing protection for this recreational activity until the mid 1980's.  The Veteran also told the examiner that he had a history of outer ear infections with itchiness and drainage.

After examining the Veteran and reviewing the claim file, the examiner concluded that she was unable to provide a medical opinion without resorting to mere speculation.  The examiner stated that although the Veteran reported repeated exposure to military gunfire at close range without hearing protection, there was no objective audiological evidence in the Veteran's claim file to indicate onset or aggravation of hearing loss during service.  She also explained that the Veteran reported occupational and recreational noise exposure following service, which may have contributed to his hearing loss.  Therefore, the examiner was unable to opine to what degree his military, occupational, and recreational noise exposures contributed to his hearing loss disability.  This opinion is adequate and explains the use of the term speculation.

III. Analysis

The Veteran has appealed the denial of service connection for hearing loss disability.  Service connection may be granted for disability due to disease or injury incurred in or aggravated by service.  Service connection for sensorineural hearing loss may be granted if manifest within one year of separation or if otherwise due to service.

Here, the Veteran has hearing loss disability.  However, an organic disease of the nervous system or hearing loss was not "noted" during service or within one year of separation.  Rather, when tested, the ears were normal, acuity was 15/15 and he denied a history of ear trouble.  When he first sought evaluation in 2011, he reported a history of worsening over the prior five years.  Nothing in his statements at that time suggested an in-service onset.  Although we accept that he was exposed to noise during service, there is no competent lay or medical evidence linking the remote onset to service.  The Veteran's own opinion is not supported, is not competent and there are no Jandreau type exceptions.

In essence, there is no evidence of hearing loss during service or within none year of separation and there is no competent evidence linking hearing loss to service.  The preponderance of the evidence is against the claim and there is no doubt to be resolved.


ORDER

Service connection for bilateral hearing loss disability is denied.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


